Citation Nr: 1440649	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  08-09 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to higher initial disability ratings for a residual foreign body, left foot scar (claimed as left foot condition), currently evaluated as noncompensable (0 percent) prior to March 16, 2012, and 10 percent since March 16, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969, and from December 1977 to January 1984 (with the Army National Guard).  He had additional, unverified periods of National Guard service from 1971 to 1993.  He is the recipient of, among other decorations, the Purple Heart Medal and Vietnam Service Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina, which granted service connection for a residual foreign body, left foot scar.  The RO assigned an initial noncompensable disability rating, effective December 30, 2005, the date of the service connection claim.  The Veteran then perfected a timely appeal of this issue.  Jurisdiction of the appeal was later transferred to the Montgomery, Alabama, RO as indicated on the title page.

In February 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Upon remand, the AMC issued another rating decision in October 2012, which increased the rating for the residual foreign body, left foot scar to 10 percent.  The 10 percent rating was made retroactively effective from March 16, 2012, the date of a VA examination.  The Veteran continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In January 2014, the Board again remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

The Veteran's claim was previously remanded in January 2014 for, in pertinent part, a recent VA foot examination and medical opinion to determine the current severity of his service-connected residual foreign body, left foot scar, to include any associated left foot disability.  Upon remand, the Veteran was afforded a VA foot examination in April 2014 to address the criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).  In this regard, although the Veteran was provided a comprehensive VA foot examination and found to have a current left foot disability, the VA examiner did not provide a medical opinion concerning whether the service-connected left foot disability is moderate, moderately severe, or severe.  This medical opinion was specifically requested by the Board in its prior remand, and is necessary to determine the current severity of the service-connected disability.  This opinion must be provided upon remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the claims file to the April 2014 VA foot examiner (or another examiner if unavailable) for an addendum medical opinion regarding the severity of the Veteran's current residual foreign body, left foot scar and associated left foot disability.  If the VA examiner does not have access to Virtual VA and/or VBMS, the AOJ/AMC should otherwise make available the pertinent documents for the VA examiner to review in providing the medical opinion.

Disregarding the left foot scar, please provide an opinion on whether any remaining impairment associated with the left foot is mild, moderate, moderately severe, or severe. 

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



